DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response filed 28 December 2020 has been received and entered.  Claims 1-72 were previously canceled.  Claims 73-130 are currently pending in the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 28 December 2020 have been fully considered but are not found persuasive.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 28 December 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
	Applicant’s submission of application serial numbers of co-owned US Patent applications on 28 December 2020 is noted.  This information has been reviewed and 

Specification
	The amendments to the abstract have been received and entered.

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Pat. No.:
9,925,242,
9,889,177,
9,889,178,
9,273,107,
10,456,449,
9,895,416,
9,878,009, and US Pat. Appl. No.:
15/895,812
16/282,058
16/282,103
16/281,967
15/959,054
 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 73-99, 105-115, 117-119, 122-124 and 126-128 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,951,966.
 ‘966 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method.  ‘966 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘966 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘966 in a method of treating cirrhosis because ‘966 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘966 in such a method because the ‘966 teach that the chimeric peptides can be used for a number of different therapeutic purposes and the peptides have biological improvements over use of native FGF19 as indicated by claim 1 at (iii) of ‘966.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant argues at page 18 of the response that even assuming the ‘966 patent teaches the treatment of NAFLD with the chimeric polypeptides, the chimeric polypeptides do not necessarily treat a subject having cirrhosis.  Applicant’s arguments have been fully considered, but are not found persuasive.  NAFLD is one of the leading causes of cirrhosis and if you treat the NAFLD, you can halt the progression of the cirrhosis and this would be considered a treatment, absent evidence to the contrary.
At page 19 of the response, Applicant argues that the functions of the recited chimeric polypeptides in treating a subject having cirrhosis via bile acid regulation are non-obvious in view of the ‘966 patent.  Applicant’s argument have been fully considered but are not found persuasive.  The instant claims do not recite “via bile acid regulation”.   Applicant further asserts that the instant claims are directed to new and nonobvious uses of the peptides claimed in the ‘966 patent and that one of ordinary skill 
At page 19 of the response, Applicant argues that a person of ordinary skill in the art would lack motivation to use any FGF19 variants for treating a subject having cirrhosis because FGF19 was known to induce HCC formation via FGFR4 signaling pathway.  Applicant cites several references regarding this issue.
Applicant’s arguments have been fully considered, but are not found persuasive.  The FGF19 variants of ‘966 are the same FGF19 variants used in the instant method.  ‘966 clearly teaches that the variants do not induce HCC formation (see Figures 4A-4I).  Therefore, this property was possessed by the FGF19 variants of ‘966.  A compound and all its properties are inseparable; they are one and the same thing and simply stating a new property for the compound does no render the claimed method based on that property free of the art (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sjiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).
Applicant argues at page 21 of the response that one of ordinary skill in the art would not have a reasonable expectation of success in using the FGF19 variants in the ‘966 patent to reduce bile acid synthesis without inducing HCC formation because suppression of bile acid synthesis and promotion of hepatocyte proliferation were commonly understood to be coupled downstream events of FGFR4 activation.  Applicant disagrees with the reasoning that one would expect the chimeric protein of 
Applicant’s arguments have been fully considered, but are not found persuasive.  The claims are not directed to a method of reducing bile acid synthesis.  The claims are directed to a method of treating cirrhosis.  As stated above, it would have been obvious to administer the FGF19 polypeptides of ‘966 in a method of treating cirrhosis because NAFLD is the primary cause of cirrhosis and ‘966 teaches a method of treating NAFLD.  Treatment of the NAFLD would ultimately result in a treatment of the induced cirrhosis.  With regard to HCC formation by FGF19 polypeptides, ‘966 clearly teaches that the chimeric FGF19 peptide variants of the claims have reduced HCC formation and this is evidenced by the examples in the disclosure.  
Applicant asserts at page 21 of the response that a person of ordinary skill in the art could not have reasonably predicted the activity of these claimed peptides in regulating bile acid synthesis and that the Examiner has not identified any studies prior to the instant invention that generated FGF19 variants both suppressing bile acid synthesis and having reduced HCC formation or any prior art that provided a mechanistic basis to cast doubt on the well-understood coupling of these two downstream events.  Applicant’s arguments have been fully considered but are not found persuasive.  The claims do not include any limitation regarding regulating bile acid synthesis.  The rejection did not rely on such a teaching or mechanism.  While Applicant may have identified a mechanism by which the FGF19 variants work, this mechanism is not presented in the claim and knowledge of this mechanism is not 
Claims 73, 88-89, 104-110, 122-124 and 126-128 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,670,260.
 ‘260 discloses the chimeric FGF19/FGF21 polypeptides of SEQ ID NO:69 that are used in the claimed method.  ‘260 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘260 does teach treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘260 in a method of treating cirrhosis because ‘260 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of SEQ ID NO:69 of ‘260 in such a method because ‘260 teaches that the chimeric peptides can be used for a number of different therapeutic purposes and the peptides have biological improvements over use of native FGF19 with regard to reduced hepatocellular carcinoma formation, greater glucose lowering activity, less lipid increasing activity, less triglyceride action, less cholesterol activity, less non-HDL activity and/or less HDL increasing activity.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Claims 73-89, 96 and 104-110 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-80 and 82-87 of copending Application No. 16/017,759.
 ‘759 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method including the peptide of SEQ ID NO:52.  ‘759 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘759 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the polypeptide of SEQ ID NO:52 of ‘759 in a method of treating cirrhosis because ‘759 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘759 in such a method because the ‘759 teach that the chimeric peptides can be used for a number of different therapeutic.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.



 ‘402 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method including the peptide of SEQ ID NO:141.  ‘402 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘402 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the polypeptide of SEQ ID NO:141 of ‘402 in a method of treating cirrhosis because ‘402 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘402 in such a method because the ‘402 teach that the chimeric peptides can be used for a number of different therapeutic.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Conclusion
Claims 100-103, 116, 120-121, 125 and 129-130 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647